             Case 2:12-cr-00095-RAJ Document 261 Filed 09/03/20 Page 1 of 1




 1                                                               The Honorable Richard A. Jones
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                        AT SEATTLE
 6
      UNITED STATES OF AMERICA,                    NO. CR12-095RAJ
 7
                                     Plaintiff,
 8
                                                   ORDER DISMISSING SUPERVISED
                         v.
 9                                                 RELEASE VIOLATIONS
      JAMES L. HENDERSON,
10
                                     Defendant.
11
12
13         Based on the Court’s review of the record in the above-captioned case, and in

14 consideration of the unopposed motion of the United States,
15       IT IS HEREBY ORDERED that the United States’ unopposed motion to dismiss

16 supervised release violations (Dkt. #260) is GRANTED. The following alleged violations of
17 the terms and conditions of Defendant James L. Henderson’s supervised release (Using
18 phencyclidine on June 9, 2020 and July 2, 2020 (Violation No. 1); and Using alcohol on
19 July 16, 2020 (Violation No. 2) and July 23, 2020 (Violation No. 3)), are dismissed.
20         IT IS FURTHER ORDERED that the Defendant shall fully comply with all

21 conditions of supervised release, which remain in full force and effect until his supervision
22 terminates on September 8, 2020.
23         DATED this 3rd day of September, 2020.

24
25
                                                     A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27
28


     ORDER DISMISSING SUPERVISED                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     RELEASE VIOLATIONS - 1
                                                                             SEATTLE, WASHINGTON 98101
     United States v. Henderson; CR12-095RAJ                                       (206) 553-7970
